United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3714
                                    ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
     v.                               * District Court for the Northern
                                      * District of Iowa.
Emerson Tyrone Jackson, also          *
known as Turk,                        *      [UNPUBLISHED]
                                      *
           Defendant - Appellant.     *
                                 ___________

                              Submitted: June 12, 2009
                                 Filed: August 13, 2009
                                  ___________

Before MELLOY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Emerson Jackson appeals from a jury verdict finding him guilty on one count
of conspiracy to manufacture and distribute 50 grams or more of crack cocaine, three
counts of distributing crack cocaine within 1000 feet of a public playground or school,
and one count of aiding and abetting another in the distribution of crack cocaine
within 1000 feet of a public playground or school. After the jury verdict, the district
court1 denied Jackson's motion for a judgment of acquittal or a new trial and sentenced
Jackson to life imprisonment. We affirm.

I.    BACKGROUND

       Jackson was indicted for the above offenses in June of 2008. At the time, he
had committed two prior felony drug offenses. At trial, the government presented
evidence of four controlled drug purchases where informants bought crack cocaine
from Jackson. Several officers testified to the facts of these drug purchases stating,
(1) Jackson sold the crack cocaine directly on three occasions, (2) on another occasion
Jackson directed an associate to make the sale, and (3) each sale occurred within 1000
feet of a public playground or school. Each controlled drug buy was recorded.
Further, officers seized marked money from Jackson and one of his associates,
Marquette Smith, after the final transaction.

       The government also elicited the testimony of ten cooperating witnesses who
attested to Jackson's participation in a conspiracy to distribute crack cocaine and his
involvement in the sale of crack cocaine. Christie Hejhal, Myree Coleman, and
Garner McCoy, who all took part in the controlled buys, testified about their
knowledge of and involvement with Jackson's distribution of crack cocaine. Coleman
also testified that he acted as a middleman in drug transactions between Jackson and
others between 2001 and 2004. McCoy testified that he purchased drugs from
Jackson for redistribution in 2002/2003 and 2006/2007. Laurie Scofield and Antonio
Jones testified that they bought crack cocaine from Jackson for redistribution on
numerous occasions. Scofield stated Jackson was her primary supplier for several
months and that she would often pay Jackson for the drugs with the drug sale
proceeds. Further, Abdul Turner testified that he made numerous trips with Jackson


      1
      The Honorable Donald E. O'Brien, United States District Judge for the
Northern District of Iowa.

                                         -2-
to obtain cocaine to be used in the manufacture and distribution of crack cocaine.
Turner also testified that he provided Jackson with drugs for redistribution numerous
times in 2002. Mark Thomas and Tony Smith testified about their involvement in the
conspiracy to distribute crack cocaine with Turner, Jackson, and others. Thomas
corroborated Turner's accounts of the trips with Jackson to procure and deliver the
cocaine, and both Thomas and Smith said they saw Jackson sell crack to others, saw
Turner give Jackson crack for redistribution, and personally bought crack from
Jackson. Finally, Gailene Jones testified that she bought drugs from Jackson
numerous times, and both she and Brandon Goolsby testified that they saw Jackson
engage in drug transactions with others.

       Virtually all of the governments' witnesses were either already serving time in
prison after receiving a reduced sentence in exchange for their testimony, or were
awaiting sentencing and testifying with the hope of receiving a reduced sentence. In
addition, during cross-examination, defense counsel elicited testimony that some of
the witnesses only purchased small quantities of crack cocaine from Jackson, had poor
memories about their encounters with Jackson because of drug use, or did not mention
Jackson in earlier conversations with police, but later implicated Jackson.

      A jury convicted Jackson on all counts. Jackson moved for a judgment of
acquittal and a new trial alleging an insufficiency of the evidence. The district court
denied Jackson's motion and sentenced him to life in prison on the conspiracy count,
which was the mandatory minimum, and to concurrent terms of 360 months' each on
the remaining counts. This appeal follows.

II.   DISCUSSION

       The denial of a motion for a judgment of acquittal is reviewed de novo "and we
reverse only if no reasonable jury could have found the accused guilty. In reviewing
this issue, we view the evidence in the light most favorable to the guilty verdict,

                                         -3-
granting all reasonable inferences that are supported by that evidence." United States
v. Janis, 556 F.3d 894, 897 (8th Cir. 2009) (internal quotation omitted). The denial
of a motion for a new trial, however, is reviewed for an abuse of discretion,
"recognizing that a new trial motion should only be granted where the interest of
justice so requires. The jury's verdict must be allowed to stand unless the evidence
weighs heavily enough against the verdict such that a miscarriage of justice may have
occurred." Id. (internal quotation omitted).

       Jackson argues that the district court erred in denying his motion for a judgment
of acquittal or a new trial because the evidence against him "was limited to the highly
questionable testimony of 'cooperating witnesses' all of whom were seeking to escape
or minimize consequences of their own crimes by offering testimony against Jackson
in exchange for favors from the United States Attorney's office." The unreliability of
this testimonial evidence, Jackson argues, greatly outweighs the verdict against him.
In addition, Jackson asserts this testimony was not corroborated by physical or
testimonial evidence.

       A district court must enter a judgment of acquittal when the evidence is
insufficient to sustain a conviction for the offense. United States v. Starr, 533 F.3d
985, 997 (8th Cir.), cert. denied, 129 S. Ct. 746 (2008). When considering a motion
for a judgment of acquittal, a district court "should not assess the credibility of the
witnesses or weigh the evidence," but decide only whether a reasonable jury could
have found the defendant guilty. Id. at 997-98. A conviction on a conspiracy charge
requires that the government prove beyond a reasonable doubt (1) the existence of an
agreement to achieve an illegal purpose, (2) that the defendant knew of the agreement,
and (3) that the defendant knowingly became part of the agreement. United States v.
Johnson, 470 F.3d 1234, 1237 (8th Cir. 2006). "Moreover, a conspiracy conviction
may be based on indirect or circumstantial evidence, including solely testimony from
co-conspirators." United States v. Whirlwind Soldier, 499 F.3d 862, 870 (8th Cir.
2007), cert. denied, 128 S. Ct. 1286 (2008). In addition, the "testimony of an

                                          -4-
accomplice is sufficient to sustain a conspiracy conviction unless it is incredible or
insubstantial on its face." United States v. Thompson, 533 F.3d 964, 970 (8th Cir.
2008).

       The evidence in this case supports the conspiracy conviction against Jackson.
Jackson does not allege that the challenged testimony was incredible or insubstantial
on its face, but only that the testimony against him was unreliable because it was
given in exchange for leniency. It should come as no surprise, however, that testifying
co-conspirators in an illegal operation are themselves facing criminal charges and are
no doubt testifying in exchange for leniency. This type of evidence is frequently used
and is not per se unreliable. Rather, any reliability determination is best left to the
sound judgment of the jury. And, in a case such as this, where ten independent
witnesses testified as to the defendant's involvement in the alleged conspiracy, and
evidence of four controlled drug buys established that the defendant sold crack
cocaine three times and, at least once, directed another to sell crack cocaine,2 there is
no doubt that the jury's conclusion should not be disturbed.

      Jackson also challenges the denial of his motion for a new trial, alleging a
miscarriage of justice because "there was no credible evidence of Jackson's


      2
        Evidence of the four controlled drug buys included the testimony of officers
and witnesses, recordings of the transactions, as well as drugs and marked money
found on Jackson and his associate during their arrest. This evidence belies any
challenge to the sufficiency of the evidence to sustain Jackson's conviction on the
distribution and aiding and abetting charges. See, e.g., United States v. Hawkins, 548
F.3d 1143, 1146, 1148-49 (8th Cir. 2008), cert. denied, 129 S. Ct. 2757 (2009)
(upholding a conviction for distribution within 1000 feet of a school based mainly on
testimony by one cooperating witness that she made a controlled buy from the
defendant within blocks of a local high school); United States v. Mendoza, 421 F.3d
663, 668-69 (8th Cir. 2005) (upholding a similar aiding and abetting conviction where
the evidence indicated, among other things, that the defendant had arranged for drugs
to be delivered by a courier to a distributor for sale in a controlled buy).

                                          -5-
membership in a conspiracy to distribute crack cocaine." Unlike a motion for a
judgment of acquittal, a district court may weigh the evidence and assess witness
credibility on a motion for a new trial. United States v. Samuels, 543 F.3d 1013, 1019
(8th Cir. 2008), cert. denied, 129 S. Ct. 1921 (2009). Nevertheless, "[m]otions for
new trials based on the weight of the evidence are generally disfavored," id., and are
granted only when the evidence weighs so heavily against the verdict that a
miscarriage of justice may have occurred. Janis, 556 F.3d at 897.

        The district court correctly denied Jackson's new trial motion. In its order
denying Jackson's request, the district court outlined the substantial evidence of
Jackson's guilt set forth above. In addition, the district court specifically addressed
Jackson's concerns regarding the credibility of cooperating witnesses. Jackson's
argument that there was no credible evidence against him "'is no more compelling on
the issue of a new trial than it was on the issue of judgment of acquittal.'" United
States v. Hawkins, 548 F.3d 1143, 1149 (8th Cir. 2008), cert. denied, 129 S. Ct. 2757
(2009) (quoting Samuels, 543 F.3d at 1019-20). Given the overwhelming evidence
against Jackson, the fact that Jackson took full advantage of the opportunity to
discredit this evidence, and because "the jury was free to believe all, part, or none of
it," id., we cannot say a miscarriage of justice may have occurred. Thus, the district
court did not abuse its discretion in denying Jackson's motion for a new trial.

III.   CONCLUSION

       For the foregoing reasons, we affirm.
                       ______________________________




                                          -6-